H_\I

ease 1:18-cr-00911-JPO Docur'nent

  
  
   

   
 

DOCUMENT
EI-F_CTRONICALLY FILED

D§)C #.'

DAIthLED;

 
   
  
      

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

`.__. _,___ .

»~_~“N__"_"
- - _ - - - - - - - - ~ - - - x *~“--~_

UNITED STATES OF AMERICA
INFORMATION

_V._.
18 Cr.

CENTRAL STATES CAPITAL
MARKETS, LLC,

Defendant.

COUNT ONE
(Willful Failure to File a Suspicious Activity Report
In Violation of the Bank Secrecy Act)

The United States Attorney charges:

 

l. From at least in or about 2012 up to and including in

Or abOUt 2017, CENTRAL STATES CAPITAL MARKETS, LLC (“CSCM”),
defendant, did willfully fail to report suspicious transactio
relevant to a possible violation of law or regulation as

required by the Secretary of the Treasury, to wit, CSCM

the

IlS

Willfully failed to timely report suspicious banking activities

of Scott Tucker, Who used CSCM to launder millions of dollars of

proceeds from an illegal payday lending scheme.

(Title 31, United States Code, Sections 5318 and 5322;
Title 3l, Code of Federal Regulations, Section 1023.320.)

  

GEoFFREY s. BERMAN
United States Attorney

  
  
    

